Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a digital controller that performs a torque computation based on an operation command from a higher device, position information of the motor, and a motor current detection value indicating a value of a current that flows in the windings, and calculates three phase voltage command values for driving the motor; 
a pulse width (PW) modulator that performs pulse width modulation (PWM) by comparing the three phase voltage command values against a triangular wave and outputs three phase PWM switching signals; 
a power converter that applies a given voltage within a predetermined range to the windings by switching a power conversion element on or off in accordance with the three phase PWM switching signals; the motor current detector that converts a current that flows in the windings in response to the given voltage to an analog voltage; 
a ΔΣ analog-to-digital (AD) conversion block that converts the analog voltage to a digital signal; 
a stop signal generator that outputs a stop signal for stopping of an operation of the ΔΣ AD conversion block; and 
a stop signal controller that, based on the stop signal, outputs a stop control signal that causes the ΔΣ AD conversion block to stop operating, wherein when a difference between a maximum value and a minimum value of the three phase voltage command values is smaller than or equal to a predetermined threshold, 

	Claims 1-6 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERICK D GLASS/Primary Examiner, Art Unit 2846